UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
Docket No. 3:18-cv010147

GEORGE PERROT
Plaintiff
v.

THOMAS KELLY, ET AL
Defendants

 

NOTICE OF APPEARANCE OF COUNSEL FOR THE DEFENDANTS ANDREW
CANAVARI, PAUL GLANTZ, THOMAS JARVIS AND RONALD ST. GERMAIN

 

Enter my appearance as counsel for the Defendants Andrew Canavari, Paul Glantz, Thomas

Jarvis and Ronald St. Gerrnain.

FOR THE DEFENDANTS ANDREW CANAVARI, PAUL
GLANTZ, THOMAS JARVIS AND RO LD ST. GERMAIN

Kevin B. oy
1299 Page B ulev d
Springfleld, MA 04

TEL 413 787 1524

FAX 413 7871703

attycoyle@aol.com
BBO 103540

 

 

I certify that l served a copy of this document on counsel of record by filing With the Court’s
ECF Systern.

October 3, 2018 MYQ

Kevin B. Coyl< :

